UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2243



KYUNG HEE PARK, a/k/a Maria Kim,

                                              Plaintiff - Appellant,

          versus


SUK-KU LIM; NEW YORK LIFE INSURANCE COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-00569-GBL)


Submitted:   October 31, 2007          Decided:     November 30, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kyung Hee Park, Appellant Pro Se. Robert Emery Draim, HUDGINS LAW
FIRM, Alexandria, Virginia; Jennifer Eileen Dure, HOLLAND & KNIGHT,
LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kyung   Hee   Park   appeals   the   district   court’s   order

dismissing her complaint alleging civil violations of the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 (2000),

et seq.   We have reviewed the record and find no reversible error.*

Accordingly, we affirm for the reasons stated by the district

court.    See Park v. Lim, No. 1:06-cv-00569-GBL (E.D. Va. May 12,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




     *
      Appellees have filed motions to strike Park’s reply brief.
Because Park’s reply brief merely repeats her earlier claims and
addresses matters that were not included in her informal brief, we
grant Appellees’ motions to strike. See 4th Cir. R. 34(b).

                                   - 2 -